IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-92,126-01


                      EX PARTE PATARA LEE SANDERS, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. C-213-W011882-1514859-A IN THE 213TH DISTRICT COURT
                         FROM TARRANT COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated robbery with a deadly weapon, to-wit: a firearm and

sentenced to eight years’ imprisonment. Applicant did not file a direct appeal. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       After a review of the record, we find that Applicant’s claim that his parole eligibility date has

been miscalculated is without merit. Therefore, we deny relief.

       Applicant’s remaining claim alleging he has been denied pre-sentence jail time credit is

dismissed pursuant to Ex parte Ybarra, 149 S.W.3d 147, 148-149 (Tex. Crim. App. 2004).
                          2

Filed: January 27, 2021
Do not publish